Citation Nr: 9935900	
Decision Date: 12/27/99    Archive Date: 12/30/99

DOCKET NO.  95-14 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an effective date, prior to March 1, 1988, 
for a grant of dependency and indemnity compensation (DIC) 
benefits.  

2.  Entitlement to accrued benefits for service connection 
for Hodgkin's disease.  


REPRESENTATION

Appellant represented by:	Cindy B. Smith, Attorney






INTRODUCTION

The veteran served on active duty from August 1965 to July 
1969.  He died on January [redacted] 1977.  The appellant is the 
veteran's surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Seattle, Washington 
Department of Veterans Affairs (VA) Regional Office (RO).  

The Board rendered a decision on these issues in July 1997.  
The appellant appealed that decision to the United States 
Court of Appeals for Veterans Claims (Court).  

In February 1999 the Court issued an Order, which granted a 
Joint Motion of the parties and vacated the July 1997 
decision of the Board.  


FINDINGS OF FACT

1.  The veteran's death certificate shows he died on January 
[redacted] 1977 with the immediate cause of death reported as 
respiratory failure, which was due to Hodgkin's disease.  

2.  In May 1975 the RO received the veteran's claim for 
service connection for Hodgkin's disease.  In February 1977 
the RO received the appellant's claim for DIC benefits and 
accrued benefits.  

3.  In June 1994, liberalizing legislation (38 C.F.R. § 
3.309(e)) expanded compensation benefits for veterans who 
served in Vietnam, were exposed to Agent Orange (AO), and 
later developed Hodgkin's disease.  

4.  The evidence shows that the veteran was first diagnosed 
with Hodgkin's disease in May 1975 and the evidence of record 
at the time showed that the disease was active and the 
veteran was unemployable at that time due to Hodgkin's 
disease.  

5.  In an April 1994 rating decision, the RO granted 
entitlement to service connection for the cause of the 
veteran's death as secondary to AO exposure, effective March 
1, 1988, based on the receipt of the appellant's claim for 
DIC benefits in February 1988 and the change of law or VA 
issue.  

5.  The appellant's claim is subject to the Final Stipulation 
and Order (Stipulation) entered in the case of Nehmer v. 
United States Veterans' Administration, 712 F. Supp. 1404 
(N.D. Cal 1989) as well as the Class Action Order entered in 
Nehmer v. United States Veterans' Admin., 32 F. Supp. 2d 1175 
(N.D. Cal. 1999).  

6.  The proper effective date for the grant of DIC benefits 
and the proper effective date for the commencement of benefit 
payments is January 1, 1977, which is the first day of the 
month in which the veteran's death occurred.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date for the grant of DIC 
benefits retroactive to January 1, 1977 have been met.  38 
U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 1999); 38 C.F.R. §§ 
3.114(a), 3.152(b)(1), 3.307(a), 3.309(e), 3.400(c)(2) 
(1999); Nehmer v. United States Veterans' Administration, 712 
F. Supp. 1404 (N.D. Cal 1989); Nehmer v. United States 
Veterans' Admin., 32 F. Supp. 2d 1175 (N.D. Cal. 1999).  

2.  The criteria for payment of accrued benefits have been 
met.  38 U.S.C.A. §§ 5107, 5121 (West 1991 & Supp. 1999); 38 
C.F.R. § 3.1000(a) (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran applied for service connection for Hodgkin's 
disease in May 1975.  The medical evidence shows the veteran 
was seen for complaints of chest pain and left-sided 
subscapular pain.  The veteran reported a one-month history 
of coughing and a three-day history of the onset of pain, 
which became progressively worse.  The veteran underwent 
physical and diagnostic testing.  The physician noted that 
there was massive hilar and mediastinal adenopathy.  The 
physician concluded that the differential diagnosis in order 
of probability was sarcoidosis, lymphoma or, less likely, 
neoplasm of an indeterminate nature.  The physician also 
noted that there was superimposed pneumonitis in the left 
upper lobe and lingular segment.  

The veteran was admitted to a VA hospital several days later 
for additional testing.  The hospital summary shows the VA 
physician concluded that the veteran had Hodgkin's disease of 
mixed cellularity type.  The physician also concluded that 
the veteran required an indefinite period of convalescence 
and it was unknown at that time when he could return to full 
employment.  The physician referred the veteran to the 
University of Stanford Medical Center for final staging and 
treatment.  The remaining VA and private medical records were 
obtained in 1995.  They are dated in 1976 and they show 
ongoing treatment for the veteran's Hodgkin's disease.  

In July 1975, the RO denied the veteran's claim for service 
connection for Hodgkin's disease.  The RO notified the 
veteran of that decision by letter dated August 8, 1975.  In 
February 1976, the veteran filed a second application for 
compensation or pension based on Hodgkin's disease.  

In March 1976, the veteran filed a claim for nonservice-
connected disability pension benefits based upon his 
unemployability due to his Hodgkin's disease.  In April 1976, 
the RO awarded entitlement to a permanent and total rating 
for nonservice-connected disability pension benefits, 
effective December 31, 1975.  

The certificate of death shows the veteran died on January 
[redacted] 1977.  The immediate cause of death was respiratory 
failure and the antecedent cause was Hodgkin's disease.  

The appellant filed an application for benefits, VA Form 21-
534, in February 1977.  She indicated that she was not 
claiming that the veteran's cause of death was due to 
service.  The RO awarded nonservice-connected death pension 
benefits in 1977.  

In September 1984, the veteran's former spouse submitted a 
claim for benefits based on residuals of exposure to AO on 
behalf of the veteran's children.  In a November 1984 rating 
action, it was determined that the veteran's cause of death, 
respiratory failure due to Hodgkin's disease, was not 
service-connected.  The RO notified the veteran's former 
spouse that her claim for service connection for the cause of 
the veteran's death was denied as the evidence did not 
establish that the veteran's death was due to a service-
connected disability.

In February 1988, the appellant claimed that the veteran had, 
in fact, died from a service-connected disability, Hodgkin's 
disease.  The RO incorrectly responded that her claim for 
service connection for cause of death was denied in November 
1984 and no appeal was taken.  It was also noted that the 
veteran did not appeal the 1975 denial of his claim for 
service connection for Hodgkin's disease.  The appellant was 
informed that the November 1984 decision was final unless new 
and material evidence was received.

In May 1989, the appellant again attempted to reopen her 
claim for DIC benefits, attaching a newspaper article 
pertaining to a United States District Court AO decision.  
The RO notified the appellant that immediate action could not 
be taken on her claim for benefits based on AO exposure as 
the regulations pertaining to dioxin exposure were under 
reconsideration.  In a June 1989 application for DIC 
benefits, VA Form 21-534, the appellant indicated that she 
was claiming that the veteran's death was due to service.  

In September 1989, the RO notified the appellant that action 
on her claim was temporarily deferred until new regulations 
were in place.  Once the new regulations were effective, she 
was informed that the prior disallowance of her claim would 
be reviewed.  

In June 1990, the appellant submitted an additional request 
to reopen her claim for DIC benefits.  VA notified the 
appellant of the continued delay caused by the implementation 
of the new regulations for AO exposure.  The appellant 
requested information regarding the status of her claim in 
May 1991 and in March 1993.  The RO notified the appellant in 
April 1993 that a final decision concerning her claim was 
delayed pending the new regulations covering her claim.  In 
an August 1993 letter, the RO informed the appellant that 
Hodgkin's disease might soon be added to the list of 
disabilities that could be considered service-connected in 
conjunction with exposure to Agent Orange.

In April 1994, the RO granted service connection for the 
cause of the veteran's death based on the presumption in 
favor of Hodgkin's disease contained in the Agent Orange Act 
of 1991.  The RO made the award effective March 1, 1988.  
The appellant appealed the effective date assigned and she 
raised the claim of entitlement to accrued benefits.  In 
September 1996, the RO denied entitlement to accrued 
benefits.  The appellant appealed.  She also filed a claim 
for equitable relief in accordance with 38 U.S.C.A. § 503 
(West 1991).  

In the Joint Motion, the parties agreed that the Board's July 
1997 decision did not address the appellant's February 1977 
application in its analysis of an appropriate effective date 
for DIC benefits.  The parties also agreed that the Board 
must determine whether the 1994 rating decision which awarded 
DIC to the appellant based on presumptive AO service 
connection for her veteran husband's Hodgkin's disease should 
be found to constitute the requisite new and material 
evidence with which to reopen and establish the veteran's 
entitlement to service connection for his condition during 
his lifetime.  

The parties agreed on the following factual findings in this 
case: appellant's veteran husband initially applied for 
service connected disability compensation and was denied in 
1975; he sought to reopen his claim in February 1976, and in 
April 1976, he was awarded 100 percent non-service connected 
pension for Hodgkin's disease, effective December 31, 1975; 
appellant filed a claim for DIC and accrued benefits in 
February 1977 but no decision was made as to her eligibility 
for DIC or accrued benefits.  


Criteria

In general, the effective date of an evaluation and award of 
DIC benefits based on an original claim or a claim reopened 
after final disallowance will be the date of receipt of the 
claim or the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400 (1999).  
In a claim for service-connected death benefits after a 
veteran's separation from service, the effective date of an 
award of DIC will be the first day of the month in which the 
veteran's death occurred if the claim is received within one 
year.  38 U.S.C.A. § 5110(d)(1) (West 1991); 38 C.F.R. 
§ 3.400(c)(2) (1999).  

VA statutes and regulations provide that a claim for DIC will 
also be considered to be a claim for death pension and 
accrued benefits and a claim for death pension will be 
considered to be a claim for DIC and accrued benefits.  38 
U.S.C.A. § 5101(b)(1); 38 C.F.R. § 3.152(b)(1) (1999).  
Satchel v. Derwinski, 1 Vet. App. 258, 259-260 (1991).  In 
Isenhart v. Derwinski, 3 Vet. App. 177 (1992), the Court 
specified that, "The statute does not give the Secretary an 
option; nor does it permit the Secretary to delve into the 
intent of the claimant; nor does it allow a claimant to make 
an election.  As a matter of law, a claim for DIC shall be 
considered as a claim for a pension and a claim for a pension 
shall be considered a claim for DIC."  Id. at 179-180, 
emphasis added.  The language of the regulation is mandatory.  
Stewart v. Brown, 10 Vet. App. 15, 18 (1997).  

Subject to the provisions of 38 U.S.C.A. § 5101, where 
compensation, DIC, or pension is awarded or increased 
pursuant to any Act or administrative issue, the effective 
date of such award or increase shall be fixed in accordance 
with the facts found but shall not be earlier than the 
effective date of the Act or administrative issue.  In no 
event shall such award or increase be retroactive for more 
than one year from the date of application therefor or the 
date of administrative determination of entitlement, 
whichever is earlier.  38 U.S.C.A. § 5110(g) (West 1991).  

Pursuant to 38 U.S.C.A. § 5110(g) (West 1991), 38 C.F.R. § 
3.114(a) (1999) states that where pension, compensation, or 
DIC is awarded or increased pursuant to a liberalizing law, 
or a liberalizing VA issue approved by the Secretary or by 
the Secretary's direction, the effective date of such award 
or increase shall be fixed in accordance with the facts 
found, but shall not be earlier than the effective date of 
the act or administrative issue.  38 C.F.R. § 3.114(a) 
(1999).  38 C.F.R. § 3.309(e) was amended to include 
Hodgkin's disease as a disease subject to presumptive service 
connection for Vietnam veterans exposed to herbicides, but 
such change was not effective until February 1994.  59 Fed. 
Reg. 5106, 5107 (Feb. 3, 1994).

An exception to the above-mentioned rules has apparently been 
carved out by the Untied States Federal District Court in 
Nehmer v. United States Veterans' Admin., 712 F. Supp. 1404 
(N.D. Cal. 1989).  

In May 1989 a Federal District Court invalidated the former 
38 C.F.R. § 3.311a(d) (1986), which governed claims for 
service-connected benefits for disability or death associated 
with AO exposure, holding that the regulation was based on an 
incorrect interpretation of the requirements of the Dioxin 
Act.  The District Court also voided all VA decisions denying 
claims under former section 3.311a(d).  Nehmer v. United 
States Veterans' Admin., 712 F. Supp. 1404 (N.D. Cal. 1989).  

On May 17, 1991, the District Court in Nehmer approved the 
Stipulation agreed to by the parties to the litigation.  The 
Stipulation provides, in pertinent part, that, when the 
Secretary issues regulations in accordance with the AO Act of 
1991 establishing a presumption of service connection for a 
disease determined to be associated with herbicide exposure, 
VA will re-adjudicate all claims based on such disease in 
which benefit denials were voided by the Court's May 3, 1989 
order, and adjudicate all similar claims which were filed 
subsequent to that order.  

The Stipulation also stated that, if benefits were awarded on 
such re-adjudication, the effective date of the award would 
relate back to the original claim, provided that the award 
related to the same condition which was the subject of the 
original claim.  See Final Stipulation and Order, C.A. No.  
CV-86-6160 (TEH) (N.D. Cal.) (May 17, 1991); see also Nehmer, 
32 F. Supp. 2d 1175, 1177 (N.D. Cal 1999); VAOPGCPREC 15-95.  

The VA set forth guidelines for determining the proper 
effective date in claims affected by the Final Stipulation 
and Order in Nehmer.  Veterans Benefits Administration (VBA) 
Circular 21-94-1 (Feb. 15, 1994) provided that for claims 
pending prior to a regulation which later allowed 
entitlement, the effective date for compensation would 
generally be determined by either the date of claim or the 
date of factual disablement, whichever is later.  

In June 1995, a VA General Counsel Opinion was issued that 
addressed the question of what the appropriate effective date 
of an award would be in a case where a prior DIC claim had 
been denied while the former 38 C.F.R. 3.311a(d) (1986) was 
in effect, but the prior claim did not assert that the 
veteran's death was due to AO or herbicide exposure.  The 
opinion held that, if adjudicators conclude that a DIC claim 
did not allege that the veteran's death resulted from 
herbicide exposure and VA had not relied upon former section 
3.311a(d) in denying the claim, the claim did not fall within 
the scope of the Stipulation, and therefore, the Stipulation 
did not provide a basis for assigning an effective date 
retroactive to the date of the original claim.  See 
VAOPGCPREC 15-95.  

In a February 11, 1999 order in the Nehmer case, the District 
Court held that VA's interpretation of the Stipulation in 
VAOPGCPREC 15-95 was incorrect.  Nehmer v. United States 
Veterans Admin., 32 F. Supp. 2d 1175 (N.D. Cal. 1999).  In 
this order, the District Court concluded that, in its 1989 
decision voiding all denials "made under" the former 
section 3.311a(d), the Court intended to void those decisions 
that involved a disease that is later service connected based 
on a revised, valid AO regulation, regardless of whether the 
original claim had expressly referenced AO or herbicides, or 
whether VA had referenced former section 3.311a(d) in its 
decision.  Id. at 1183.  

Therefore, based on Nehmer, if and when VA issues a valid AO 
regulation(s) service-connecting a disease , VA shall 
promptly thereafter re-adjudicate all claims for any such 
disease which were voided by the May 3, 1989 Order and 
adjudicate all similar claims which were filed subsequent to 
that order.  This includes previously denied claims in which 
no express reference was made to AO, herbicides, or 38 C.F.R. 
§ 3.311a (1986).  See Nehmer, 32 F. Supp. 2d 1175, 1177 and 
1183 (N.D. Cal 1999).  

In other words, where VA has previously denied a claim for a 
specific disease that later is found, pursuant to valid, AO 
regulation(s), to be service-connected, VA shall re-
adjudicate the claim, regardless of whether or not the 
original claim or denial failed to expressly reference AO, 
herbicides, or 38 C.F.R. 3.311a(d) (1986).  See id.  at 1183.  
For purposes of disability compensation, the effective date 
in such cases shall be the date of the original claim.  Id. 
at 1177.  

An earlier effective date under the Nehmer Stipulation and 
Order may be warranted if a prior claim for death benefits 
was filed by a survivor of a Vietnam veteran and (1) the 
claim was filed and denied between September 25, 1985 and 
June 9, 1994, or (2) was pending before the VA between May 3, 
1989, the date the court invalidated regulation § 3.311a, and 
June 9, 1994, the date when the VA completed its action 
replacing the regulations invalidated by Nehmer.  
Consequently, if an initial claim for service-connected death 
benefits based on one of these conditions was filed prior to 
publication in June 1994, of new regulations replacing those 
invalidated by the Nehmer decision, but, for some reason, 
remained pending and was not denied, the effective date of 
entitlement will be the later of either the date the claim 
was filed or the date on which the qualifying disability or 
death occurred.  See VBA Fast Letter, 99-86.  

Under 38 C.F.R. §§ 3.152(b) and 3.1000(c), a surviving 
spouse's claim for death pension or DIC will be considered to 
be a claim for accrued benefits.  Under 38 U.S.C.A. § 
5121(c), the only requirement imposed regarding a claim for 
accrued benefits is that the application "must be filed 
within one year after the date of death."  38 U.S.C.A. § 
5121(c) (West 1991).  



The law and regulation governing claims for accrued benefits 
provides, where death occurred on or after December 1, 1962, 
periodic monetary benefits for payment of monetary benefits 
authorized under laws administered by the VA, to which a 
payee was entitled at his death under existing ratings or 
decisions, or those based on evidence in the file at date of 
death, and due and unpaid for a period not to exceed 2 years 
prior to the last date of entitlement as provided in 38 
C.F.R. § 3.500(g) will, upon the death of such person, be 
paid as follows: (1) Upon the death of a veteran to the 
living person first listed as follows: (I) His or her spouse; 
(ii) His or her children (in equal shares); (III) His or her 
dependent parents (in equal shares) or the surviving parent; 
(2) Upon the death of a widow or remarried widow, to the 
veteran's children.  38 U.S.C.A. § 5121 (West 1991); 
38 C.F.R. § 3.1000(a); See Jones v. Brown, 8 Vet. App. 558, 
560 (1996); see also Satchel v. Derwinski, 1 Vet. App. 258, 
260 (1991) (Court held that only one of these two 
requirements must be satisfied).  

If the decisions existing at the time of the veteran's death 
were adverse, no benefits are payable absent new and material 
evidence which was not previously considered that would allow 
the claim to be reopened and readjudicated.  Zevalkink v. 
Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).  However, where 
an intervening change in a law or regulation has created a 
new basis of entitlement to a benefit, de novo adjudication 
of a claim, on essentially the same facts as a previously and 
finally denied claim is not precluded by 38 U.S.C.A. § 
7104(b) (West 1991).  Spencer v. Brown, 4 Vet. App. 283, 289 
(1993).  Although a claim for accrued benefits is separate 
from a claim for service connection that a veteran may have 
filed prior to his death, the accrued benefits claim is 
"derivative of" the claim for service connection and, by 
statute, the appellant takes the veteran's claim as it stood 
on the date of his death.  Zevalkink, 102 F.3d at 1242.  


Analysis

Preliminary Matters

The appellant's claim for an earlier effective date for the 
award of DIC benefits for the cause of the veteran's death 
and entitlement to accrued benefits for service connection 
for Hodgkin's disease is well grounded, meaning plausible.  
38 U.S.C.A. § 5107(a).  The facts relevant to the issue have 
been properly developed, and the statutory obligation of VA 
to assist the appellant in the development of the claim is 
satisfied.  Id.  


Earlier Effective Date

The certificate of death shows the veteran died on January 
[redacted] 1977.  The immediate cause of death was respiratory 
failure and the antecedent cause was Hodgkin's disease.  The 
appellant filed an application for benefits, VA Form 21-534, 
in February 1977.  This application was received within one 
year of the veteran's death.  

Although the appellant specifically indicated that she was 
not claiming that the veteran's cause of death was due to 
service, the appellant could not limit her claim to the 
nonservice-connected death pension benefits issue.  A claim 
by a surviving spouse for compensation or DIC will also be 
considered to be a claim for death pension, and a claim by a 
surviving spouse for death pension will be considered to be a 
claim for death compensation or DIC.  38 U.S.C.A. § 
5101(b)(1) (West 1991); 38 C.F.R. § 3.152(b)(1); Satchel v. 
Derwinski, 1 Vet. App. 258, 259-260 (1991).  

The Court has held that the statute does not give the 
Secretary an option; nor does it permit the Secretary to 
delve into the intent of the claimant; nor does it allow the 
claimant to make an election.  Isenhart v. Derwinski, 3 Vet. 
App. 177 (1992).  The Court has also held that language of 
the regulation is mandatory.  Stewart v. Brown, 10 Vet. App. 
15, 18 (1997).  Therefore, the Board finds that the 
appellant's February 1977 application for DIC remained 
pending from that date until the RO awarded service 
connection for the cause of the veteran's death in the April 
1994 rating decision.  

In this case, the RO granted service connection for the cause 
of the veteran's death based on the presumption in favor of 
Hodgkin's disease contained in the AO Act of 1991.  This 
grant of DIC benefits was based on a change of law or VA 
administrative issue (adding Hodgkin's disease as a disease 
subject to presumptive service connection for Vietnam 
veterans exposed to herbicides), and such change was not 
effective until February 3, 1994.  Ordinarily, when DIC is 
awarded based on a change of law or administrative issue, the 
effective date of the award shall be fixed in accordance with 
the facts found but shall not be earlier than the effective 
date of the law or administrative issue.  38 U.S.C.A. § 
5110(g); 38 C.F.R. § 3.114.  

However, an exception to the above-mentioned rules has been 
carved out by the Untied States Federal District Court in 
Nehmer v. United States Veterans' Admin., 712 F. Supp. 1404 
(N.D. Cal. 1989).  The VA set forth guidelines for 
determining the proper effective date in claims affected by 
the Final Stipulation and Order in Nehmer.  VBA Circular 21-
94-1 (Feb. 15, 1994) provided that for claims pending prior 
to a regulation which later allowed entitlement, the 
effective date for compensation would generally be determined 
by either the date of claim or the date of factual 
disablement, whichever is later.  In the present case, the 
appellant's claim for DIC benefits remained pending since 
February 1977.  The evidence of record at the time she filed 
her claim included the March 1975 VA medical records.  This 
evidence established that the veteran had Hodgkin's disease 
and that this disability rendered the veteran unemployable 
for an indefinite period.  Consequently, the later of the 
specified dates for determining entitlement to an earlier 
effective date for DIC benefits is February 3, 1977, which is 
the date the RO received the appellant's claim for DIC 
benefits.  

In a claim for service-connected death after a veteran's 
separation from service, the effective date of an award of 
DIC will be the first day of the month in which the veteran's 
death occurred if the claim is received within 1 year.  38 
U.S.C.A. § 5110(d)(1) (West 1991); 38 C.F.R. § 3.400(c)(2) 
(1999).  In this case, the appellant filed her claim within 
one year of the veteran's death in January 1977.  Therefore, 
the proper effective date for payment of DIC benefits is 
January 1, 1977.  

The Board concludes that the criteria for an effective date 
for the grant of DIC benefits retroactive to January 1, 1977 
have been met.  38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.114(a), 3.152(b)(1), 3.307(a), 
3.309(e), 3.400(c)(2) (1999); Nehmer v. United States 
Veterans' Administration, 712 F. Supp. 1404 (N.D. Cal 1989);  
Nehmer v. United States Veterans' Admin., 32 F. Supp. 2d 1175 
(N.D. Cal. 1999). 


Accrued Benefits

The veteran applied for service connection for Hodgkin's 
disease in May 1975.  The medical evidence shows that the 
veteran had developed  Hodgkin's disease.  The VA physician 
concluded that the veteran required an indefinite period of 
convalescence and it was unknown at that time when he could 
return to full employment.  The remaining medical evidence 
demonstrates that the veteran's condition did not improve 
with treatment, but progressively worsened until the time of 
his death in January 1977.  

The appellant's February 1977 application for VA benefits 
constituted a claim for accrued benefits.  Under 38 C.F.R. §§ 
3.152(b) and 3.1000(c), a surviving spouse's claim for death 
pension or DIC will be considered to be a claim for accrued 
benefits.  Under 38 U.S.C.A. § 5121(c), the only requirement 
imposed regarding a claim for accrued benefits is that the 
application "must be filed within one year after the date of 
death."  38 U.S.C.A. § 5121(c) (West 1991).  The appellant 
satisfied these criteria because she submitted her formal 
application, VA Form 21-534, to the RO less than one month 
after the veteran's death.  This claim for accrued benefits 
has remained pending since that time.  

In July 1975, the RO denied the veteran's claim for service 
connection for Hodgkin's disease.  The RO notified the 
veteran of that decision by letter dated August 8, 1975.  The 
veteran did not appeal that decision, but the veteran filed a 
second application for compensation or pension based on 
Hodgkin's disease in February 1976.  In March 1976, the 
veteran filed a claim for nonservice-connected disability 
pension benefits based upon his unemployability due to his 
Hodgkin's disease.  In April 1976, the RO awarded entitlement 
to a permanent and total rating for nonservice-connected 
disability pension benefits, effective December 31, 1975.  

In the present case, the veteran's February 1976 application 
for compensation or pension could be construed as a notice of 
disagreement to the RO's July 1975 denial of service 
connection for Hodgkin's disease.  38 C.F.R. § 20.201 (1999).  
The veteran's reference to the nature of his illness and his 
request for another review of the medical evidence submitted 
in support of his prior claim for service connection can be 
reasonably construed as disagreement with the July 1975 
determination and a desire for appellate review.  If so, 
since the RO did not issue a statement of the case at that 
time, the veteran's claim for service connection would have 
remained pending at the time of his death and that decision 
would not have become final.  38 U.S.C. § 4005(c) (1970); 
38 C.F.R. § 19.153 (1975).  


However, since the decision that existed at the time of the 
veteran's death was adverse, no benefits are payable absent 
new and material evidence which was not previously considered 
that would allow the claim to be reopened and readjudicated.  
Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).  

In the Joint Motion, the parties agreed on the following 
factual findings in this case: the veteran applied for 
service connected disability compensation but was denied in 
1975; and, he sought to reopen his claim in February 1976.  
In the Joint Motion, the parties also agreed that the Board 
must determine whether the 1994 rating decision which awarded 
DIC to the appellant based on presumptive AO service 
connection for her veteran husband's  Hodgkin's disease 
should be found to constitute the requisite new and material 
evidence with which to reopen and establish the veteran's 
entitlement to service connection for his condition during 
his lifetime.  38 C.F.R. § 3.309(e) was amended to include 
Hodgkin's disease as a disease subject to presumptive service 
connection for Vietnam veterans exposed to herbicides, but 
such change was not effective until February 1994.  59 Fed. 
Reg. 5106, 5107 (Feb. 3, 1994).  

When a claim has been previously denied by the RO and a 
claimant does not submit a notice of disagreement within one 
year from the date that the RO provided notice of the 
determination, the decision is final and the claim may not 
be reopened and allowed in the absence of new and material 
evidence.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 20.302, 20.1103 (1999).

Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).  

In order to reopen a claim by providing new and material 
evidence, the appellant must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 CFR § 3.156(a) (1998).  

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312, 314 (1999); Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).  

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998).  

In this case, the intervening change that added Hodgkin's 
disease to the list of presumptive service-connected 
disabilities based on AO exposure created a new basis of 
entitlement to service connection, i.e., presumptive 
service connection.  The Court has held that an intervening 
change in a law or regulation on essentially the same facts 
as a previously and finally denied claim is not precluded by 
38 U.S.C.A. § 7104(b).  Spencer v. Brown, 4 Vet. App. 283, 
289 (1993).  The Board concludes that there is new and 
material evidence to reopen and readjudicate the claim of 
entitlement to service connection for Hodgkin's disease.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).  

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (1999).  Where Hodgkin's disease is manifested 
to a compensable degree within the initial post-service year, 
service connection may be granted on a presumptive basis.  38 
U.S.C.A. §§ 1101, 1112 (West 1991 & Supp. 1998); 38 C.F.R. §§ 
3.307, 3.309 (1999).

A disease associated with exposure to certain herbicide 
agents listed in 38 C.F.R. § 3.309 (1999) will be considered 
to have been incurred in service under the circumstances 
outlined in that section, even though there is no evidence of 
such disease during the period of service.  38 C.F.R. § 
3.307(a) (1999).  An herbicide agent is a chemical in an 
herbicide used in support of the United States and allied 
military operations in the Republic of Vietnam during the 
Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  The pertinent 
regulations provide that if a veteran was exposed to an 
herbicide agent during active military, naval, or air 
service, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, 
even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied: 
chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; Non-Hodgkin's lymphoma; 
porphyria cutanea tarda; multiple myeloma, respiratory 
cancers (cancers of the lung, bronchus, larynx, or trachea), 
and soft-tissue sarcoma.  38 C.F.R. § 3.309(e).  These 
diseases shall have become manifest to a degree of 10 percent 
or more at any time after service, except that chloracne, or 
other acneform disease consistent with chloracne, and 
porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military service.  38 C.F.R. § 3.307(a)(6)(ii).  

The veteran's DD Form 214 shows that he served in the 
Republic of Vietnam during active service.  The post-service 
medical evidence shows that the veteran was diagnosed with 
Hodgkin's disease at a VA hospital in May 1975.  This medical 
evidence also established that the veteran was unemployable 
at that time due to Hodgkin's disease.  Therefore, the 
evidence raises a presumption in favor of service connection 
for Hodgkin's disease.  Since there is no evidence that 
rebuts this presumption, the evidence supports service 
connection for Hodgkin's disease.  

In the Joint Motion, the parties agreed that the Board must 
determine whether accrued benefits should be paid to the 
appellant from the date that the veteran initially applied 
for service connection in May 1975, at the rate consistent 
with a complete and total service connected disability 
through January 1977, the date of his death.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991).  Separate 
diagnostic codes identify the various disabilities.  
The Schedule for Rating Disabilities provides a 100 percent 
schedular rating for Hodgkin's disease when it is active or 
during a treatment phase.  38 C.F.R. § 4.117, Diagnostic Code 
7709 (1999).  

The medical evidence dated from May 1975 until the veteran's 
death in January 1977 shows that the veteran's Hodgkin's 
disease remained active.  In fact, the evidence shows that 
the disease became progressively debilitating despite 
continued medical treatment.  This evidence supports 
entitlement to a 100 percent rating from May 1975 through 
January 1977.  Consequently, the Board finds that the veteran 
was entitled to such benefits based on evidence in the file 
at the date of death.  The Board concludes that the criteria 
for payment of accrued benefits have been met.  38 U.S.C.A. 
§§ 5107, 5121; 38 C.F.R. § 3.1000(a).  

In light of the above decision, the Board need not address 
the appellant's claim for equitable relief in accordance with 
38 U.S.C.A. § 503 (West 1991).







ORDER

An earlier effective date for DIC benefits is granted.

Entitlement to payment of accrued benefits is granted.



		
	RICHARD E. COPPOLA
	Acting Member, Board of Veterans' Appeals

 

